956 F.2d 275
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Willie Lee PREE, Plaintiff-Appellant,v.Gary BACKUS;  Edward C. Reed, Defendants-Appellees.
No. 90-16297.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 17, 1992.*Decided Feb. 24, 1992.

1
Before SCHROEDER and T.G. NELSON, Circuit Judges, and CALLISTER,** District Judge.


2
MEMORANDUM***


3
This is an appeal from an order dismissing the appellant, Willie Lee Pree's action against the Honorable Edward C. Reed, Jr., United States District Judge.   Judge Reed had previously presided over a lawsuit in district court involving appellant Pree and Stone and Webster Engineering Corporation.


4
The appellant's complaint was grounded in Judge Reed's conduct of the trial, claiming that he conspired to conduct the trial in a manner that deprived appellant of his civil rights by manipulating the outcome of his action.


5
The district court properly dismissed this action because it was based upon the conduct of the judge acting within the scope of his authority, and as to such conduct, the judge has absolute immunity from suit.   A judge will be deprived of immunity only "when he has acted in the 'clear absence of all jurisdiction.' "   Stump v. Sparkman, 435 U.S. 349, 356-57 (1978) (quoting  Bradley v. Fisher, 80 U.S. 335 (1872)).


6
AFFIRMED.



*
 The panel finds this case appropriate for submission without argument pursuant to Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 Honorable Marion J. Callister, United States District Judge for the District of Idaho, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3